Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s Preliminary Amendment filed June 22, 2020 is acknowledged.
-	Claim(s) 8, 15, 19 is/are amended
-	Claim(s) 1-20 is/are pending in the application.


Priority
The application is a U.S. National Phase Application of PCT International Application No. PCT/CN2019/099783 filed on August 8, 2019.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 22, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line number, and letter must be durable, clean, black...uniformly thick and well-defined.  Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height (see 37 CFR 1.84 (l) (p)).  Figures 4, 5 and 8 lines are not well-defined and the lettering is blurry.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Gate driving unit (claims 1-17)
Figure 5 and paragraph 0029, 0106
Shift register unit (claims 1, 17-18)
Figure 5, SN, SN+1 and paragraph 0106 where gate driving unit according to at least one embodiment of the present disclosure includes an Nth stage of shift register unit SN and an (N+1)th stage of shift register unit SN+1, where N is a positive integer.



Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 15-16, 19-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al, U.S. Patent Publication No. 20170221439.
Consider claim 1, Chen teaches a gate driving unit (see Chen figure 2 and paragraph 0042 where gate driver circuit includes a plurality of gate driver units which are cascaded), comprising an Nth stage of shift register unit and an (N+1)th stage of shift register unit (see Chen figure 2, G(N-1)-G(N+2).), wherein N is a positive integer; 

the Nth stage of shift register unit comprises an Nth stage of pull-up node control circuit (see Chen figure 1, elements 1, 3), and the (N+1)th stage of shift register unit comprises an (N+1)th stage of pull-up node control circuit (see Chen figure 1, elements 1, 3); 

the Nth stage of pull-up node control circuit is electrically connected to an Nth stage of pull-up node (see Chen figure 1, Q(N))) and a control line (see Chen figure 1, element CLK1, CLK3, CLK4 and figure 2, CLK1, CLK3, CLK4), respectively, is configured to control a potential of the Nth stage of pull-up node under the control of a control signal inputted by the control line (see Chen paragraph 0030- 0032 where input module 1 is connected with a first signal input end Input1(G[N−1]), a second signal input end Input2(G[N+1]), a first clock signal input end CLK1, a third clock signal input end CLK3 and a pulling-up node Q[N], respectively, and is configured to pull up a voltage at the pulling-up node Q[N] to a high level, and pulling-up module 3 is connected with a fourth clock signal input 

the (N+1)th stage of pull-up node control circuit is electrically connected to an (N+1)th stage of pull-up node and the control line (see Chen figure 1, element CLK1, CLK3, CLK4 and figure 2, CLK1, CLK3, CLK4), respectively, and is configured to control a potential of the (N+1)th stage of pull-up node under the control of the control signal inputted by the control line (see Chen paragraph 0030- 0032 where input module 1 is connected with a first signal input end Input1(G[N−1]), a second signal input end Input2(G[N+1]), a first clock signal input end CLK1, a third clock signal input end CLK3 and a pulling-up node Q[N], respectively, and is configured to pull up a voltage at the pulling-up node Q[N] to a high level, and pulling-up module 3 is connected with a fourth clock signal input end CLK4 and the pulling-up node QM respectively, and is configured to reverse the voltage at the pulling-up node Q[N] under a control of a fourth clock signal input from the fourth clock signal input end CLK4.).

Consider claim 2, Chen teaches all the limitations of claim 1 and further teaches wherein the control line comprises a first pull-up control line, a second pull-up control line, and a reset signal line (see Chen figure 1, element CLK1, CLK3, CLK4 and figure 2, CLK1, CLK3, CLK4); 



the (N+1)th stage of pull-up node control circuit is configured to control a potential of the (N+1)th stage of pull-up node under the control of the first pull-up control signal, the second pull-up control signal, and the reset signal (see Chen paragraph 0030- 0032 where input module 1 is connected with a first signal input end Input1(G[N−1]), a second signal input end Input2(G[N+1]), a first clock signal input end CLK1, a third clock signal input end CLK3 and a pulling-up node Q[N], respectively, and is configured to pull up a voltage at the pulling-up node Q[N] to a high level, and pulling-up module 3 is connected with a fourth clock signal input end CLK4 and the pulling-up node QM respectively, and is configured to reverse 

Consider claim 15, Chen teaches a gate driving circuit comprising a plurality of gate driving units (see Chen figure 2 and paragraph 0042 where gate driver circuit includes a plurality of gate driver units which are cascaded) according to claim 1 (see rejection above).

Consider claim 16, Chen teaches a display substrate comprising a base substrate and the gate driving circuit according to claim 15 arranged on the base substrate (see Chen paragraph 0070 where an array substrate, on which are formed a shift register circuits).

Consider claim 19, Chen teaches a display panel comprising the display substrate according to claim 16 (see Chen paragraph 0071 where by using such an array substrate, the shift register unit is used to control a driving TFT for driving an OLED device).

Consider claim 20, Chen teaches a display device comprising the display panel according to claim 19 (see Chen paragraph 0070-0071 where OLED display device is disclosed).

Allowable Subject Matter
Claims 3-14, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claimed invention recites 
Claim 3 “ The gate driving unit according to claim 2, wherein the Nth stage of pull-up node control circuit comprises an Nth stage of first control circuit, an Nth stage of second control circuit, and an Nth stage of third control circuit; the Nth stage of first control circuit is electrically connected to the reset signal line, the Nth stage of control node, a first voltage terminal, and the Nth stage of pull-up node, respectively, and is configured to control the connection among the Nth stage of pull-up node, the Nth stage of control node and the first voltage terminal under the control of the reset signal provided by the reset signal line; the Nth stage of second control circuit is electrically connected to the first pull-up control line, the Nth stage of control node, the first voltage terminal and the Nth stage of pull-up node, respectively, is configured to control the connection among the Nth stage of' pull-up node. the Nth stage of control node and the first voltage terminal under the control of the first pull-up control signal provided by the first pull-up control line; the Nth stage of third control circuit is electrically connected to the second pull-up control line, the Nth stage of control node and the Nth stage of pull-up node, respectively, and is configured to control the connection among the second pull-up control line. the Nth stage of control node, and the Nth stage of pull-up node under the control of' the second pull-up control signal inputted by the second pull-up control line; the (N+1)th stage of pull-up node control circuit comprises an (N+1)th stage 

Claim 4 “The gate driving unit according to claim 2, wherein the first pull-up control line is electrically connected to an (N+8)th stage of carry signal terminal, and the second pull-up control line is electrically connected to an (N-4)th stage of carry signal terminal. ”



Claim 18 “The display substrate according to claim 16, wherein there is an X axis parallel to the gate line between of the Nth stage of shift register unit included in the gate driving unit and the (N+1)th stage of shift register unit included in the gate driving unit; the Nth stage of pull-up node control circuit comprises an Nth stage of pull-up control node control circuit, an Nth stage of fourth control circuit, and an Nth stage of fifth control circuit: the (N+1)th stage of pull-up node control circuit comprises (N+1)th stage of fourth control circuit and (N+1 )th stage of fifth control circuit; the Nth stage of fifth control circuit comprises a thirteenth transistor, a fourteenth transistor, a fifteenth transistor, and a sixteenth transistor, and the (N+1)th stage of fifth control circuit comprises a forty first transistor. a forty second transistor, a forty third transistor and a forty fourth transistor; and the thirteenth transistor and the forty third transistor are symmetrically arranged on both sides of the X axis, the fourteenth transistor and the forty fourth transistor are symmetrically arranged on both sides of the X axis, and the fifteenth transistor and the forty first transistor are symmetrically arranged on both sides of the X axis, and the sixteenth transistor and the forty second transistor are symmetrically arranged on both sides of the X axis.”

The following prior arts are representative of the state of the prior art:  
Chen et al, U.S. Patent Publication No. 20170221439 (figures 1-2)
Park et al, U.S. Patent Publication No. 20060061562 figure 2-3)
Qing et al, U.S. Patent Publication No. 20140055334 (figure 5-6)

The prior arts cited fails to fairly teach or suggest the combined features of the invention including the features of dependent claims 3, 4, 17 and 18.  Claims 5-14 are dependent upon claims 3-4.	

These features find support at least at figures 5-8 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 3-14, 17-18 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kang, U.S. Patent Publication No. 20140085176 (figures 4A-5), Zheng et al, U.S. Patent Publication No. 20180108426 (figures 6-8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625